                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT
------------------------------------------------------x
                                                      :
STRIKE 3 HOLDINGS, LLC                                :       3:19 CV 115 (JBA)
                                                      :
v.                                                    :
                                                      :
JOHN DOE, subscriber assigned IP                      :
Address 141.126.202.40                                :       DATE: MAY 10, 2019
                                                      :
------------------------------------------------------x

                          RULING ON MOTION TO QUASH (DOC. NO. 10)

        On January 24, 2019, Strike 3 Holdings, LLC (“Strike 3” or “the plaintiff’) commenced

this action against John Doe, a subscriber of IP address 141.126.202.40 (“Doe” or “the

defendant”). (Doc. No. 1). The plaintiff claims to be the owner of original “award winning”

motion pictures featured on its brand’s subscription-based adult websites. (Doc. No. 1 at 1). Strike

3 alleges that Doe’s Internet Protocol (“IP”) address has illegally distributed several of Strike 3’s

motion pictures, “stealing these works on a grand scale[,]” and “committing rampant and

wholesale copyright infringement by downloading Strike 3’s motion pictures and distributing them

to others.” (Id. at 1-2). The defendant now moves to quash a third-party subpoena that the plaintiff

has served on the defendant’s Internet Service Provider (“ISP”) to obtain the defendant’s name

and address. (Doc. No. 10). For the reasons set forth below, the defendant’s Motion to Quash

(Doc. No. 10) is DENIED, but the plaintiff is ordered to revise the subpoena to include additional

conditions, as detailed below.

I.      BACKGROUND

        Prior to commencing this action, Strike 3 hired an investigator, IPP International U.G.

(“IPP”), to monitor and detect the infringement of Strike 3’s content. (Doc. No. 8, Brief at 5). IPP


                                                          1
employs a system that monitors the BitTorrent file distribution network for the presence of

copyrighted works, and IPP’s forensic software identifies IP addresses that are being used by

alleged infringers to distribute copyrighted works within the BitTorrent File Distribution Network.

(Doc. No. 8, Declaration of Tobias Fieser (“Fieser Decl.”) ¶ 5). IPP discovered that the defendant’s

IP address was illegally distributing several of Strike 3’s motion pictures. (Doc. No. 8, Fieser Decl.

¶ 7). As developed by the United States National Security Agency, digital files can be identified

by a “Crytographic Hash Value.” (Doc. No. 8, Fieser Decl. ¶ 10). IPP’s software determined that

the files being distributed by the defendant’s IP address have a unique identifier of the

Cryptographic Hash. (Id.).

        IPP provided this information to Strike 3 who then viewed each of the unauthorized motion

pictures corresponding to the file hashes side by side with Strike 3’s motion pictures, as published

on their websites, and as enumerated by their United States Copyright Office identification

numbers. (Doc. No. 8, Declaration of Susan B. Stalzer (“Stalzer Decl.”) ¶ 9). The plaintiff alleges

that each digital media file, as identified by the file hash value, is a copy of Strike 3’s corresponding

motion picture and is identical, or strikingly similar, or substantially similar to the original work

identified by their United States Copyright Office identification numbers. (Doc. No. 8, Stalzer

Decl. ¶ 10). In addition, Strike 3 used the American Registry for Internet Numbers to confirm that

the ISP did own the defendant’s IP address at the time of the alleged infringements, and hence, has

the relevant information to identify Doe. (Doc. No. 8, Stalzer Decl. ¶ 11).

        Strike 3 then retained a technology advisor to analyze individually and retain forensic

evidence captured by IPP. (Doc. No. 8, Declaration of Philip Pasquale (“Pasquale Decl.”) ¶ 6).

That advisor confirmed that the IPP recorded a transaction occurring on November 23, 2018, with

the IP address 141.126.202.40. (Doc. No. 8, Pasquale Decl. ¶¶ 7, 9). Based on the experience of



                                                   2
that advisor in similar cases, he claims that the defendant’s ISP, Spectrum, is the only entity that

can correlate the IP address to its subscriber and identify the defendant as the person assigned to

IP address 141.126.202.40 during the time of the alleged infringement. (Doc. No. 8, Pasquale

Decl. ¶ 10).

       Because the plaintiff can identify the defendant only through this IP address, the plaintiff

moved this Court for leave to subpoena the defendant’s name and address from his ISP, prior to

the Rule 26(f) conference, pursuant to Rule 26(d)(1). (Doc. No. 8). This Court (Arterton, J.)

granted the plaintiff’s motion with several conditions, including the following: (1) upon serving

the ISP, the ISP must serve a copy of the Order on the Doe subscriber; (2) the ISP must permit the

defendant 60 days to contest the subpoena; (3) the ISP is prohibited from turning over the

defendant’s identifying information until the expiration of that 60-day period, and (4) the ISP, once

subpoenaed, must preserve any subpoenaed information pending the resolution of any timely

motion to quash. (Doc. No. 9). The plaintiff served the subpoena on the defendant’s ISP, and this

motion to quash by the defendant followed.

II.    DISCUSSION

       Federal Rule of Civil Procedure 45 allows a party to serve a subpoena for the production

of documents and other information from a non-party. See Fed. R. Civ. P. 45(a)(1). A party may

move to quash the subpoena if the subpoena (1) “fails to allow a reasonable time to comply”; (2)

requires a non-party to travel beyond certain geographical limits; (3) requires disclosure of

privileged materials; (4) subjects a person to “undue burden”; (5) requires disclosure of “a trade

secret or other confidential research, development, or commercial information”; or (6) requires

disclosure of certain expert opinions. Fed. R. Civ. P. 45(d)(3)(A)-(B). The party seeking to quash

a subpoena bears the burden of persuasion, Travelers Indem. Co. v. Metro. Life Ins. Co., 228 F.R.D.


                                                 3
111, 112 (D. Conn. 2005) (citations omitted), and that standard applies in a case such as this, when

a person other than the subpoena recipient moves to quash the subpoena. United States Regional

Econ. Dev. Auth., LLC v. Matthews, No. 10 CV 10983 (CSH), 2018 WL 2172713, at *7 (D. Conn.

May 10, 2018) (holding that, “as an exception to the general rule, a party has standing to move to

quash a subpoena directed at a nonparty where the party seeks to enforce a claim of privilege or

personal right.”); see Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126 (2d Cir. 1975)

(noting that “[i]n the absence of a claim of privilege a party usually does not have standing to

object to a subpoena directed to a non-party witness[.]”).

       The defendant objects to Strike 3’s subpoena to Spectrum on the basis that the defendant,

who is a subscriber assigned IP Address 141.126.202.40, is “simply an I.T. services company,

procuring internet services on behalf of the company’s clients who are the actual end users of the

internet service.” (Doc. No. 10 at 1). The defendant argues that it is “not the end user of the

service but simply a reseller” and “is not the entity [the plaintiff is] seeking.” (Doc. No. 10 at 1).

       The plaintiff appropriately observes that the defendant has offered no evidence to support

this proposition. Moreover, as discussed above, Strike 3’s technology advisor, who has analyzed

individually and retained forensic evidence captured by IPP, confirmed that IPP recorded a

transaction evidencing alleged infringement on November 23, 2018, with the defendant IP address

141.126.202.40. (Doc. No. 8, Pasquale Decl. ¶¶ 6, 7, 9). Even if the defendant is another ISP, the

defendant does hold relevant information about the alleged infringing IP address. Federal Rule of

Civil Procedure 26(b)(1) governs the relevance of documents requested by a Rule 45 subpoena,

and Rule 26(b)(1) allows for the discovery of any nonprivileged matters that are “relevant to any

party’s claim or defense and proportional to the needs of the case[.]” FED. R. CIV. P. 26(b)(1). Rule

26 (b)(1) “directs courts to consider ‘the importance of the issues at stake in the action, the amount



                                                  4
in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden of experience of the

proposed discovery outweighs its likely benefit.’” United States Sec. & Exch. Comm. v. Ahmed,

Civ. No. 3:15 CV 675 (JBA), 2018 WL 1541902, at *2 (D. Conn. Mar. 29, 2018) (quoting FED.

R. CIV. P. 26(b)(1); citing Henry v. Morgan’s Hotel Grp., Inc., No. 15-CV-1789 (ER)(JLC), 2016

WL 303114, at *3 (S.D.N.Y. Jan. 25, 2016)).

       The information sought in this subpoena is relevant because identifying the name and

address of the defendant subscriber assigned IP address 141.126.202.40 will allow this case to

proceed with the service of a Complaint and summons. “[I]dentifying [the d]efendant is a

necessary step” in making the determination of whether the defendant is, in fact, “the infringer[.]”

Malibu Media, LLC v. Doe, No. 15-CV-3147, 2016 WL 5478433, at *4 (S.D.N.Y. Sept. 29, 2016)

(citations omitted). As United States District Judge Valerie Caproni explained in another Strike 3

Holdings case, once the defendant is served, he may move to dismiss the case, “if he chooses, in

which he can raise the arguments that he attempts to raise here.” Strike 3 Holdings, LLC v. Doe,

18 CV 2648 (VEC), 2019 WL 78987, at *3 (S.D.N.Y. Jan. 2, 2019) (citing FED. R. CIV. P.

12(b)(6)). Thus, the “[d]efendant will be free to argue that he was not the actual infringer at the

appropriate time in this litigation.” Malibu Media, 2016 WL 5478433, at *4 (citation and internal

quotation marks omitted); see Malibu Media, LLC v. John Doe Subscriber Assigned to IP Address

24.90.139.137, No. 15-CV-7788 (KMW), 2016 WL 1651869, at *4 (S.D.N.Y. Apr. 26, 2016)

(holding that the “[d]efendant’s argument that another party is responsible for the infringing

conduct may be advanced later as a defense, but it does not constitute a reason to quash the

subpoena, because ‘[o]btaining [the defendant’s] contact information is the logical first step in




                                                 5
identifying the correct party.’” (quoting Malibu Media, LLC v. Doe, No. 15-CV-1834, 2105 WL

4403407, at *3 (S.D.N.Y. July 20, 2015) (additional citation omitted)).

         Additionally, “whether [the] [d]efendant has meritorious defenses to [the [p]laintiff’s

claims is not relevant for purposes of the instant motion to quash or [the] [p]laintiff’s ability to

obtain the discovery sought in the . . . Subpoena.” See Malibu Media, LLC v. Doe, No. 14-CV-

4808 (JS)(SIL), 2016 WL 4574677, at *6 (E.D.N.Y. Sept. 1, 2016) (collecting cases)). A subpoena

may not be quashed on grounds that the information sought goes to the “merits” of the party’s

case. Strike 3 Holdings, 2019 WL 78987, at *2 (citing Achte/Neunte Boll Kino Beteiligungs Gmbh

& Co. v. Does 1-4577, 736 F. Supp. 2d 212, 215-16 (D.D.C. 2010) (concluding that “the merits of

[a party’s] case are not relevant to the issue of whether [the party’s] subpoena is valid and

enforceable.”); see also Handbook of Fed. Civ. Disc. & Disclosure § 1:30 (4th ed. 2018)

(“[D]iscovery should not be denied because it relates to a claim or defense that is being challenged

as insufficient.”); Voltage Pictures, LLC v. Does 1–5000, 818 F. Supp. 2d 28, 35 (D.D.C. 2011)

(“A general denial of liability . . . is not a basis for quashing” a subpoena)).

         The defendant also contends that Connecticut General Statute § 42-471(a) prevents it from

disclosing the requested information. This Court disagrees. Section 42-471(a) states, in relevant

part, that, “[a]ny person in possession of personal information of another person shall safeguard

the data, computer files and documents containing the information from misuse by third parties

….”1 The defendant argues that this provision “clearly imposes upon [the defendant] in this case

a duty to safeguard the personal information of the end user or else be subject to a civil penalty of



1
  “Personal information” as defined by CONN. GEN. STAT. § 42-471, is “information capable of being associated with
a particular individual through one or more identifiers, including, but not limited to, a Social Security number, a
driver’s license number, a state identification card number, an account number, a credit or debit card number, a
passport number, an alien registration number, a health insurance identification number or any military identification
information[.]” Id. The term “personal information” “does not include publicly available information that is lawfully
made available to the general public[.]” CONN. GEN. STAT. § 42-471.

                                                          6
five hundred dollars for each violation as defined by the statute.” (Doc. No. 10 at 1 (citing CONN.

GEN. STAT. § 42-471(e)).

       Section 42-471(a) imposes a duty to safeguard personal information from “misuse by third

parties[.]” The plaintiff seeks this information to determine the identity of the user with an IP

address that has been linked to the illegal distribution of Strike 3’s motion pictures. Moreover, the

subpoena issued pursuant to a court order in which the Court found that the plaintiff established

“good cause” for serving this subpoena on Spectrum. (Doc. No. 9). The defendant cannot claim

that compliance with a court ordered subpoena would constitute “misuse by third parties[.]”

       The Cable Communications Policy Act of 1984, 47 U.S.C. § 551et seq. protects the privacy

of subscribers to cable service. Though this Act prohibits a cable operator from disclosing

personally identifiable information “without prior written or electronic consent of the

subscriber[,]” a “cable operator may disclose such information if the disclosure is . . . made

pursuant to a court order authorizing such disclosure, if the subscriber is notified of such order by

the person to whom the order is directed[.]” 47 U.S.C. § 551(c)(2)(B). That is precisely the case

here. (See Doc. No. 9 (Order granting Motion for Leave to Serve Third Party Subpoea); Doc. No.

9, ¶ 5 (“Plaintiff may only use the information disclosed in response to a Rule 45 subpoena served

on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set forth in its

Complaint.”)).

       The foregoing notwithstanding, the Court is sympathetic to the defendant’s privacy

concerns. As this Court has explained, ‘“[the] [d]efendant’s privacy right in the legitimate use of

the internet [must be balanced] against [the] [p]laintiff’s interests in protecting its copyrighted

material from infringement.”’ Strike 3 Holdings, LLC v. Doe, 3:18 CV 1945(JBA), 2019 WL

1122984, at *4 (D. Conn. Mar. 12, 2019) (quoting Strike 3 Holdings, LLC, 2019 WL 78987, at



                                                 7
*4). In this case, “the scales tip in favor of permitting the plaintiff to obtain the identity of the

defendant, given that the defendant may have infringed on the plaintiff’s copyright.” Id. That said,

just as this Court recently concluded, “[t]here must be some restrictions in place, however, to

protect the defendant’s identity.” Id. (citing Strike 3 Holdings, LLC v. Doe, No. No. 3:17-CV-1680

(CSH), 2017 WL 5001474, at *6 (D. Conn. Nov. 1, 2017) (“In granting early discovery by

subpoena, the Court recognizes that in certain BitTorrent cases involving adult content, other

courts have protected the defendants’ privacy with an order establishing procedural safeguards.”)).

       In its Motion for Leave to Serve the Third-Party Subpoena, the plaintiff represented that it

would not seek settlement “unless initiated by [the] defendant or [the] defendant’s counsel[,]” and

agreed to the “issuance of a protective order establishing procedural safeguards such as allowing

a defendant to proceed anonymously.” (Doc. No. 8, Brief at 8, 15). The plaintiff “respectfully

encourage[d] the Court to establish such procedures here.” (Doc. No. 8, Brief at 15). On

December 18, 2018, this Court (Arterton, J.) issued an Order on the plaintiff’s motion for leave to

serve the third party subpoena in which it directed the plaintiff to attach a copy of the Order to the

subpoena, serve a copy on the ISP and on the defendant, and permit the defendant 60 days from

the date of service of the Order to file motions (including a motion to quash or modify the

subpoena), as well as any motion to litigate the subpoena pseudonymously. (Doc. No. 9).

       In addition to those conditions, the Court now attaches some additional parameters to the

ISP’s compliance with the subpoena to balance the parties’ interests. Specifically, the plaintiff may

only use the name and address of the holder of the subscriber assigned IP address 141.126.202.40,

if obtained by the defendant’s ISP, for the purposes of this litigation; the plaintiff is expressly

prohibited from obtaining the defendant’s email address or telephone numbers. See e.g., Strike 3

Holdings, LLC v. Doe, No. 3:19CV117 (SRU), Doc. No. 9; Strike 3 Holdings, LLC v. Doe, No.



                                                  8
3:19 CV 116 (VLB), Doc. No. 10; Strike 3 Holdings, LLC v. Doe, No. 3:18 CV 2125 (KAD), Doc.

No. 9); Strike 3 Holdings, LLC v. Doe, No. 3:18 CV 2124 (JAM), Doc. No. 9. The plaintiff is

ordered not to disclose the defendant’s name or address, or any other identifying information that

plaintiff may subsequently learn, other than the defendant’s ISP number. Id. The plaintiff shall not

threaten to disclose any of the defendant’s identifying information. Id. The defendant will be

permitted to litigate this case anonymously unless and until this Court orders otherwise and only

after the defendant has had an opportunity to challenge the disclosure. Id. Therefore, the plaintiff

is ordered not to file publicly any of the defendant’s identifying information and to file under seal

all documents containing the defendant’s identifying information. Id. The defendant’s ISP shall

confer with the plaintiff and shall not assess any charge in advance of providing the information

requested in the subpoena. Id. If the defendant’s ISP receives a subpoena and elects to charge for

the costs of production, it shall provide a billing summary and cost report to the plaintiff. Id.

III.   CONCLUSION

       The Motion to Quash is DENIED, but the plaintiff is subject to the additional following

limitations on the subpoena:

       1. In addition to the conditions set forth in this Court’s (Arterton, J.) Order granting the
          plaintiff’s motion for leave to serve the third party subpoena (Doc. No. 9), the plaintiff
          may only use the defendant’s name and address, if obtained by the defendant’s ISP, for
          the purposes of this litigation; the plaintiff is expressly prohibited from obtaining the
          defendant’s email address or telephone numbers. The plaintiff is ordered not to
          disclose the defendant’s name or address, or any other identifying information other
          than the defendant’s ISP number. The plaintiff shall not threaten to disclose any of the
          defendant’s identifying information. The defendant will be permitted to litigate this
          case anonymously unless and until this Court orders otherwise and only after the
          defendant has had an opportunity to challenge the disclosure. Therefore, the plaintiff
          is ordered not to file publicly any of the defendant’s identifying information and to file
          under seal all documents containing the defendant’s identifying information.

       2. The defendant’s ISP shall confer with the plaintiff and shall not assess any charge in
          advance of providing the information requested in the subpoena. If the defendant’s ISP



                                                  9
           receives a subpoena and elects to charge for the costs of production, it shall provide a
           billing summary and cost report to the plaintiff.

       This is not a Recommended Ruling. This is an order regarding discovery which is

reviewable pursuant to the “clearly erroneous” statutory standard of review. See 28 U.S.C. §

636(b)(1)(A); FED. R. CIV. P. 72(a); and D. CONN. L. CIV. R. 72.2. As such, it is an order of the

Court unless reversed or modified by the district judge upon timely made objection.

       Dated at New Haven, Connecticut, this 10th day of May, 2019.

                                             _/s/ Robert M. Spector, USMJ____________
                                             Robert M. Spector
                                             United States Magistrate Judge




                                                10
